Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/22/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Response to amendments
Applicant’s amendments filed on 03/22/2022 have been overcome: (i) the objection, and (ii) the rejections under 102 and 103. Hence the objection and rejections are withdrawn.
This Application was re-search, in https://iq.ip.com/discover in view of the limitations of the claimed invention. The re-search was ineffective.
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    229
    492
    media_image1.png
    Greyscale

Usui et al. (US 7301228 B2) teaches a package comprising: 
an integrated device (410a); and 
a substrate (unnumbered) coupled to the integrated device, the substrate comprising: 
at least one dielectric layer (405, e.g.,); and a plurality of interconnects (407) located in the at least one dielectric layer, wherein at least one interconnect from the plurality of interconnects has a cross- sectional thickness that along a length of the at least one interconnect, wherein the at least one interconnect from the plurality of interconnects includes a thickness and a width. Usui, however, fails to further teach and/or suggest:
wherein at least one interconnect from the plurality of interconnects has a cross- sectional thickness that varies along a length of the at least one interconnect by no more than 3 micrometers, wherein the at least one interconnect from the plurality of interconnects includes a thickness and a width, and wherein one or more of the thickness and/or the width has a value of 30 micrometers or less as claimed in claim 1.

    PNG
    media_image2.png
    386
    537
    media_image2.png
    Greyscale

(i) KANEKO et al. (US-20150008020-A1) teaches in Fig. 2 (above) and related texts a substrate,(10) comprising:
at least one dielectric layer; and a plurality of interconnects located in the at least one dielectric layer, wherein at least one interconnect from the plurality of interconnects has a surface roughness is about, e.g., 0.2 micrometer to about 0.4 micrometers). KANEKO, however, fails to further teach and/or suggest wherein at least one interconnect from the plurality of interconnects has a surface roughness that is in a range of approximately 1-3 micrometers, and wherein the at least one interconnect has a height to width aspect ratio of approximately 1:2 or less as claimed in claim 10 (and claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/ Primary Examiner, Art Unit 2816